DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 3/16/21 has been entered.  Claims 1, 5, and 6 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have not overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/16/2020.
Drawings
The drawings are objected to for the following:
Drawing submitted 3/16/21 Fig. 6-- it is unclear how “202 base of a neck portion” is different from “201 lateral ends of a neck portion”; it is unclear where the reference line for 201 ends; see annotation below; are there two separate lines “branching” out for 201 indicating two different lateral ends (otherwise, a plurality of lateral ends), such as 201a and 201b?  If so, it is unclear how these are “ends.”  
    PNG
    media_image1.png
    316
    693
    media_image1.png
    Greyscale

Especially as both “receiving channel 200” and “entrance 206” are annotated, review is needed as to whether, as currently annotated, the location of 200 is pointing to a single 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
Claim 1 Line 6 “an axis of the device”; Claim 1 Line 13 “the axial axis” are not labeled
Claim 1 Line 2; Claim 6 Line 2 “woven receiving channel” is not illustrated; as best understood, Fig. 6 is not illustrated as the plain and ordinary meaning of the term “woven”
Claim 5 Line 1 “portion of fabric”; Claim 5 Lines 2-3 “neck portion”; Claim 5 Lines 3 “two layers of fabric” are not clearly annotated in the drawings in and of themselves, let alone illustrating the differences between each of these recitations
Claim 5 Line 12 “flanks” is either not labeled or not illustrated
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because of the following:
Abstract submitted 3/16/21:
 Line 3 “tip has at a first end having a rounding that is responsible” needs review as to whether it should read “tip has at a first end a rounding that is responsible”;
As similarly previously rejected in the claim objections, in order to more clearly clarify that the rounding is only responsible for shaping the tip and not the beveled profile, the abstract is suggested to read “the tip has at a first end a beveled profile and a rounding that responsible for shaping said tip”
Line 4 there should be a comma after “middle section”
Line 6 there should be a comma after “lower part”
Lines 6-7 “in a lower part has a tongue” needs review as to whether it should read “the lower part also has a tongue”
Furthermore, abstract does not reflect the context claimed by Claim 5
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Marked-Up Specification submitted 3/16/21 page 8 [0031] is incorrect; Fig. 10G is not a polo shirt subjected to a twenty-fifth washing cycle, but to a thirtieth washing cycle 
Marked-Up Specification submitted 3/16/21 page 12 [0035] needs review for its disclosure “Comparing both samples had a very acceptable presentation with the invention, despite the wear to which they were subjected”; as best understood, this disclosure is comparing convention shirt (Figure 11A) with the present invention (Figure 11B); as such, it seems that the comparison of the samples indicates that the present invention had an acceptable presentation despite the wear to which it (the present invention) was subjected; clarification/correction is requested
The reference numeral 201 has been utilized twice to described two different elements
[0012] page 6 “lateral ends of a neck portion (201)” and [0012] page 7 “lower part of the neck portion (201)”; as best understood, 201 is not the neck portion, but is either “lateral ends” or “lower part”, especially in light of the rest of the disclosure’s format for reference numeral disclosure--for example, “base of the neck portion (202)”, where 202 is describing the base
As aforementioned or similarly aforementioned in the objections provided 11/16/2020:
Especially in light of the aforementioned drawing objections, it is unclear what element bottom (203) is referring to-- is it the bottom of the neck portion, the portion of fabric, or another element?
Clarification of [0034] “receiving channel (200) object…is housed…and is arranged…to remain hidden” is needed as to whether applicant means to convey that the channel is hidden
Review of [0034] is requested to ensure it properly discloses applicant’s intended invention, especially such as in sections beginning with [0034] “The receiving channel (200) object of the present invention is housed” to [0034] “in each of its flanks is in correspondence with an outer edge (204), an inner edge (205)”; it is unclear what applicant’s intended disclosure is as the translation is not clear for clarity of record; it is unclear if the run-on sentence should end after the term “in its interior.”  
[0034] “channel (200) is arranged from the base of the neck portion (202) to the bottom (203) of said accommodation channel (200)” is unclear.  How can the channel be arranged to extend from a point external the channel to a point on the channel?
[0034] as aforementioned, it is unclear where flanks are located, and therefore outer edge (204), an inner edge (205) are located
It is unclear what structure “flanks” belongs to
The term “rectilinear machines of two fronts” in [0034] is unclear as to what structure or meaning the applicant means to convey
The term “drawings that the selector allows” in [0034] is unclear as to what structure or meaning the applicant means to convey
The term “harmonic ratio” in [0034] is unclear as to what structure or meaning the applicant means to convey
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The term “inlet” in Claim 5 Line 14 has been cancelled in the specification ([0012] page 7) and instead the term “entrance” is utilized; examiner recommends indicating in the specification that entrance/inlet are used synonymously
As aforementioned in the objections provided 11/16/2020:
At the outset, examiner recommends replacing an appropriate section of the specification, such as the summary, with a correct version of the claims for clarity of record as to antecedent basis 
For example, Claim 1 Line 5 “first end” is not in the specification
Claim Objections
Claim(s) 1, 5, and 6 is/are objected to because of the following informalities: 
At the outset, examiner suggestions are as best understood, and do not necessarily indicate that there is no new matter or further objections/rejections
Claim 1 Line 2 there should be a “wherein” between “garments, the device” 
Claim 1 Line 11 “in an area” should read “an area”
Claim 5 Line 2 “housed in each of lateral ends” should read “housed in each lateral end”
Claim 5 Lines 2-4 is objected to for the order of the recitations; especially as Claim 5 now depends on Claim 1, and in light of the 112(b) rejections, assuming “channel” is the same element in Claim 5 as it was in Claim 1, the dependency on Claim 1 should be claimed before the channel is claimed; furthermore, it is unclear how a channel/space can be claimed before the structure forming the channel (layers of fabric?) is introduced; further assuming that fabric portion/neck portion are the same, examiner may suggest the following for Lines 1-4 (but the following will need further amending depending on applicant response to other objections and rejections, especially depending on how Claim 1 Lines 2-3 relate to Claim 5):
A fabric neck portion, comprising:
at least two layers of fabric specially designed to accommodate the device according to claim 1,
the at least two layers of fabric having lateral ends,
the woven receiving channel housed in each of the lateral ends and disposed in the middle of the at least two layers of fabric,
Claim 6 Line 3 “the inner side” should read “an inner side” for proper antecedent basis
As aforementioned or similarly aforementioned in the objections provided 11/16/2020:
For Claim 1: Examiner suggests clarity that the rounding only shapes the tip and not the beveled profile, such as “said tip has at a first end a beveled profile (103) and a rounding (102) that is responsible for shaping said tip”
For Claim 1: Examiner suggests clarity that the middle section is of the laminar body
Claim 1 Line 9 “the size” should read “a size” for proper antecedent basis in the claims
Claim 1 Line 11 “the lower part” should read “a lower part” for proper antecedent basis in the claims
As Claim 1 Line 15 “a lower part” is referring to the same structure as Line 11, then Claim 1 Line 15 is suggested to read “the lower part” to be proper antecedent basis with corrected Claim 1 Line 11
Claim 5 Lines 11-12 “the base of the neck portion (202) to the bottom (203)” is suggested to read “a base of the neck portion (202) to a bottom (203)” for proper antecedent basis in the claims
Claim 5 Line 15 “the area” should be “an area” for proper antecedent basis in the claims
Claim 6 Line 3 “the direction” is suggested to be “a direction” since no direction was previously established for antecedent basis
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, especially as the terms throughout Claims 1, 5, and 6 are unclear as to how they relate to one another, Claim 6 “the fabric of the neck portion” is considered new matter as no disclosure was made indicating that the neck portion is of fabric.  It is unclear whether [0013] “fabric neck portion” is the support for this amendment.  Furthermore, inasmuch as it has been unclear how “textile garments” (Claim 1 Lines 2-3), “textile garment” (Claim 1 Line 3), “piece of fabric” (Claim 1 Line 10), “fabric portion” (Claim 5 Line 1, previously “portion of fabric”), “neck portion” (Claim 5 Lines 2-3), “two layers of fabric” (Claim 5 Line 3), “the fabric of the neck portion” (Claim 6 Line 3) relate to one another, let alone then how “the base of the neck portion”, “the bottom”, “its flanks,” “outer edge, an inner edge, and in the lower of the neck portion in the area coinciding with the receiving channel” (Claim 5 Lines 11-14) relate to each other and the aforementioned, Claim 6 is new matter.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 5, and 6 is/are rejected under U.S.C. 112(b).
As aforementioned or similarly aforementioned in the rejections provided 11/16/2020:
Claim 1 recites the limitation "each of the ends" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.  The only “end” that has been established is “a first end” in Claim 1 Line 5.  Especially due to the lack of annotations of these “the ends” in the drawings, it is unclear how there are “two pointed endings (105) located in each of the ends.”  If the recitation of the location of the endings is important to keep, the claim will need to first establish the structure of “ends” before claiming “the ends” for proper antecedent basis.  Examiner notes that clarity of record will be important to distinguish such “ends” from “first end” in any subsequent amendments, including and not limited to proper antecedent basis.  
Claim 1 Lines 9-10 recites the limitation “rectangular shape and is arranged to give an exact dimension to the size of a piece of fabric” is unclear and therefore renders the claim indefinite.  Especially as it is not clear whether the “and” indicates a missing or improper recitation, it is unclear how a rectangular shape provides exact dimensions to the size of a piece of fabric.  The claim language does not clarify how the piece of fabric structurally relates to the device.  Even in light of the specification, assuming Claim 1 is referring to the device being configured to be in a channel of a piece of fabric, is the recitation meant to convey that the dimensions of the device are exactly the same as the piece of fabric?  Or is the recitation meant to convey that the device can measure the piece of fabric?  The disclosure does not provide a standard for ascertaining the definition of the term “exact dimension,” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 1 recites the limitation "the axial axis" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore, the term “the axial axis” in Claim 3 Line 3 is unclear and therefore renders the claim indefinite.  Especially as such an axial axis has not been annotated in the drawings and no antecedent basis has been established in the claims, it is unclear what axis the claim is referring to.   And as amendments did not further clarify, it is further unclear how “axial” further defines “axis”, as “axial” means “relating to an axis.”
The term “the bottom (203)” in Claim 5 Line 12 is unclear and therefore renders the claim indefinite.  Especially in light of the aforementioned objections, it is unclear what structure this “bottom” belongs to. 
The term “each of its flanks” in Claim 5 Line 12 is unclear and therefore renders the claim indefinite.  It is unclear what structure “its” refers to.  
The term “flanks” in Claim 5 Line 12 is unclear and therefore renders the claim indefinite.  Especially in light of the lack of drawing annotations and the aforementioned objections to the disclosure, it is unclear what structure this is meant to convey.  As such, any associated terms such as “outer edge” and “inner edge” are also indefinite. 
As amended, Claim 1 recites the limitation "the textile garment" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Antecedent basis is only for “textile garments” in Claim 1 Lines 1-2.  In light of the rest of the objections/rejections, it is unclear whether applicant needs to amend Lines 1-2 to read “a textile garment.”
As amended, the term “piece of fabric” in Claim 1 Line 10 is further unclear and therefore renders the claim indefinite.  It is unclear how this “piece of fabric” relates to “woven receiving channel” and “textile garment” in Claim 1 Lines 2-3, especially as Claim 5 now depends on Claim 1.
As amended, the term “a receiving channel” in Claim 5 Line 2 is unclear and therefore renders the claim indefinite.  Especially in light of the objection to how Claim 5 recitation is ordered, and as Claim 5 now depends on Claim 1, it is unclear how this “a receiving channel” relates to Claim 1 Line 2 “a woven receiving channel”.  Assuming they are the same, Claim 5 should read “the woven receiving channel”.  
As amended, the term “a receiving channel” in Claim 5 Line 2 is further unclear and therefore renders the claim indefinite.  If it is not the same “channel” as introduced in Claim 1, it is unclear what structure Claim 5 is referring to.  If it is the same “channel,” the dependency now of Claim 5 on Claim 1 is unclear--Claim 5 Lines 2-4 seem to want to claim both the context (fabric portion/neck portion?) and device positively in a “combination” claim, but then depends on Claim 1 which only wants the device positively claimed in a “subcombination” claim; all of amended Claim 1 Lines 2-3 is functional, and is not positively claimed. Examiner may suggest removing Claim 1 amended Lines 2-3.
As amended, the term “lateral ends” in Claim 5 Line 2 is unclear and therefore renders the claim indefinite.  It is unclear whether applicant did not provide proper antecedent basis for structure relating to this element or if this element is different from “a lateral end” established in Claim 1 Line 3, on which Claim 5 now depends.
As amended, Claim 6 recites the limitation "the fabric of the neck portion" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Nowhere in Claim 5 or Claim 1, on which Claim 6 depends, has fabric been related to the neck portion.  
Overall, it is unclear how “textile garments” (Claim 1 Lines 2-3), “textile garment” (Claim 1 Line 3), “piece of fabric” (Claim 1 Line 10), “fabric portion” (Claim 5 Line 1), “neck portion” (Claim 5 Lines 2-3), “two layers of fabric” (Claim 5 Line 3), “the fabric of the neck portion” (Claim 6 Line 3) relate to one another, let alone then how “the base of the neck portion”, “the bottom”, “its flanks,” “outer edge, an inner edge, and in the lower of the neck portion in the area coinciding with the receiving channel” (Claim 5 Lines 11-14) relate to each other and the aforementioned, especially as Claim 5 now depends on Claim 1.  It is unclear whether the terms are synonymous and should be amended for consistency and/or if antecedent basis is lacking and/or if the structures are different (and, if so, how).
Dependent claims are rejected at the least for depending on rejected claims.
Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
At the outset, it is noted that the application has a significant amount of terminologies that do not have clear explanations or detailed descriptions in the specification to allow one of ordinary skill in the art to understand the claim subject matter or what is being disclosed.  (See above objections and 112 rejections).  Therefore, for the purpose of meeting the art, Claims 1, 5, 6 have been interpreted as best understood though the applicant is without proper illustration in the drawings and/or detailed description in the instant specification.
As best understood, in order to apply art and provide rejections:
“textile garments”, “textile garment”, “fabric portion”, “neck portion”, “piece of fabric”, “fabric of the neck portion” are interpreted to be synonymous
Claim 1 only claims the device subcombination; Claim 5 claims the device and fabric neck portion combination
Based on lack of amendments as previously suggested in the claim interpretation section, Claim 1 Line 9 “arranged to give” is interpreted functionally such as “is configured to give”, so that the “piece of fabric” is not positively claimed
Based on lack of amendments as previously suggested in the claim interpretation section, examiner indicates that the language in Claims 5 and 9 “specially designed to accommodate a device” is being interpreted as positively claiming the device.  As such, the term “specially designed” is interpreted to be “using in combination” for purposes of applying art.  
Claim 5 “receiving channel” will now be interpreted as “woven”, and thus its dependents on which it provides antecedent basis
Claim 6 Line 3 will be interpreted “inner side of the fabric portion’s neck portion” based on page 9 of the specification
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (CN 101273798), herein Liu, in view of Seidensticker (FR 1377849) and Rogers (US Publication 2016/0100634).
Regarding Claim 1, Liu teaches a device for providing rigidity and fall to textile garments, the device is configured to be placed in a woven receiving channel located at a lateral of the textile garment (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 2; Line 55 "4 is the insert"; Lines 28-29 "invention is to provide a method that can solve the curling or bending phenomenon of the collar tip of the shirt"; Liu teaches the device which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized in a woven receiving channel in a textile garment), the device comprising:
a laminar body made of stainless steel or a polymeric material (Lines 36-38 "insert is sheet-shaped plastic…plastic resin materials are selected from copolymer materials such as polyethylene, polyvinyl chloride, polyester, polyurethane, and polyamide", where the poly- materials are polymeric materials),
and having an end with an angled tip (see annotated portion of Fig. 2 below),

    PNG
    media_image2.png
    483
    967
    media_image2.png
    Greyscale

wherein said tip has at a first end a rounding that is responsible for shaping said tip (see annotated portion of Fig. 2 below) and

    PNG
    media_image3.png
    483
    967
    media_image3.png
    Greyscale

a beveled profile (see annotated portion of Fig. 2 below);

    PNG
    media_image4.png
    410
    821
    media_image4.png
    Greyscale

wherein a middle section of the device has a rectangular shape and is arranged to give an exact dimension to the size of a piece of fabric (see annotated portion of Fig. 2 below; Liu teaches the middle section and rectangular shape which meets the structural limitations in the claims and performs the functions as recited such as being capable of utilized to provide an exact dimension to the size of a piece of fabric);

    PNG
    media_image5.png
    300
    601
    media_image5.png
    Greyscale



Liu does not explicitly teach that the laminar body has a globally rectangular cross section;
wherein an area proximal to the lower part of the device includes two pointed endings located in each of the ends,
wherein the endings have an angle of at least 20° with respect to the axial axis of the device; and
wherein a tongue is incorporated at a lower part of the device.
However, pertaining the globally rectangular cross section, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  

Seidensticker teaches the laminar body has a globally rectangular cross section (see Fig. 3 showing a rectangular thickness throughout and therefore a globally rectangular cross section; Line 44 “Figure 3 is a profile view of said whale”; Line 48 "shape of a rectangular strip"),
wherein an area proximal to the lower part of the device includes two pointed endings located in each of the ends (see Fig. 1 and annotated Fig. 2 below, where the right side is the lower end; Line 64 "side hooks 11a and 11b"),

    PNG
    media_image6.png
    315
    710
    media_image6.png
    Greyscale

wherein a tongue is incorporated at a lower part of the device (see Fig. 2; tongue 14; Lines 54-55 "end of the whale…a common rounding 14"--see original language).

Seidensticker at least suggests wherein the endings have an angle of at least 20° with respect to the axial axis of the device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the angle and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
Furthermore, Seidensticker discloses the general conditions of the claimed invention except for the express disclosure of the angle.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an angle as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seidensticker’s angle for intended use, such as how tight the collar is sewn in its individual sections, in which the pointed ends would hook.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu’s lower part with Seidensticker’s pointed endings and tongue, along with the cross-sectional shape, as these are known structures in order to assist the collar in retaining shape (Lines 64-65, see original language), such as preventing the whale from moving (Lines 18-19, 21, 25-27"ribs move very easily in their housing and come out backwards…object of the invention is…said rib is anchored in the region of the edges of the housing...two lateral beaks for fixing the rib, acting as hooks, are advantageously anchored in the edges of the housing").  Furthermore, especially in light of Fig. 2 of Liu and Fig. 2 of Fig. 1 of Seidensticker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the lower part of Liu is to be modified as it is the end closer to the bottom of the collar in Seidensticker that has the points). 

Liu also does not explicitly teach wherein the angled tip has an angle of at least 45° with respect to an axis of the device.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the angle in Liu and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
	
Furthermore, Rogers teaches wherein the angle of the tip is at least 45° with respect to the axis of the device (see Fig. 2C; [0047] "angle of the cut corner is…20 to 70 degrees from the vertical side of the device").
Liu discloses the general conditions of the claimed invention except for the express disclosure of the angle.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle if necessary, since the claimed values are merely an optimum or workable range, and especially as disclosed by Rogers.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liu’s angle, if necessary, with that taught of Rogers as Rogers shows it is a known angle in order to provide a device with proper capabilities to support a portion of a shirt ([0045]).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silbert (US Publication 2003/0209576) in view of Lenz (GB 889109), Liu et al (CN 101273798), herein Liu, Seidensticker (FR 1377849) and Rogers (US Publication 2016/0100634).
Regarding Claim 5, Silbert teaches a fabric portion (see Fig. 1; [0022] "shirt collar 12…formed of knitted fabric material") comprising:
a receiving channel which is housed in each of lateral ends of a neck portion and is disposed in the middle of at least two layers of fabric specially designed to accommodate a device [for providing rigidity and fall to textile garments, according to a portion of Claim 1] (see Fig. 1; [0023] "knitted fabric material is formed by a plurality of wales 20"; [0024] "opposed ends 22 of the collar each include an integrally knit transverse tube 24 formed therein"; *where two layers are the top and bottom layers of the tube; [0025] "each of the transverse tubes 24 is arranged to receive one of the collar stays 30 slidably therein"; abstract “stay comprises an elongate stiffener body”; Silbert teaches the device which meets the structural limitations in the claims and performs the functions as recited such as being capable of  providing rigidity and fall to textile garments),
said receiving channel is arranged from the base of the neck portion to the bottom, wherein in turn, on each of its flanks is in correspondence with an outer edge, an inner edge and in the lower part of the neck portion in the area coinciding with the receiving channel there is an inlet through which the device is inserted during its placement process (see annotated portion of Fig. 1 below).

    PNG
    media_image7.png
    637
    1233
    media_image7.png
    Greyscale

Silbert does not explicitly teach that the receiving channel is woven.

Lenz teaches the receiving channel is woven (page 1 Lines 8-13 "method of adhesively uniting fabrics (e.g. woven or knitted fabrics) together so as to produce a durable adhesive bond capable of withstanding washing and boiling, such method being particularly applicable for the production of collars"; page 1 Lines 55-56 "insert of stiffening material is used"; page 1 Lines 59-61 "From this an insert is cut out.  It is placed on the cut out facing material which is sufficient both for the front and back of the upper collar"; see Fig. 1; page 1 Lines 62, 64 "cut out facing material 1...cut out insert 2").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Silbert’s fabric neck portion to be woven, and therefore form a woven receiving channel, as taught by Lenz, as Lenz shows it is known in the art for fabric neck portions to be woven, especially as it is known in the art that woven neck portion helps to prevent or limit abrasion (see extrinsic evidence Amarasiriwardena et al US Publication 2014/0109285), and especially as both Silbert and Lenz are both in the art of collar fabrics with a stiffening element.

Furthermore, Silbert only teaches portions of the device according to Claim 1.

Liu, Seidensticker, and Rogers teaches the device according to claim 1 (see aforementioned rejection of Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Silbert with the collar piece of Liu, Seidensticker, and Rogers as it would be a simple substitution of one collar piece for another in order to provide a device in a collar, such as for aesthetics and/or support (Liu Lines 28-29, Seidensticker Lines 16-17, Rogers [0045]).  
   Regarding Claim 6, modified Silbert teaches all the claimed limitations as discussed above in Claim 5.
Liu further teaches wherein the device (100) is located in the woven receiving channel (200) in such a way that the beveled profile (203) is disposed in the direction of the inner side of the fabric of the neck portion (201) (see annotated portion of Fig. 2 below).

    PNG
    media_image8.png
    485
    832
    media_image8.png
    Greyscale

Even if the inner side and outer side of the fabric were oppositely annotated in the figure above, it still would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Silbert is capable of teaching such a recitation as there are a finite number of solutions in terms of how the collar piece of Liu, Seidensticker, and Rogers can be inserted into the tube of Silbert (which is woven, as provided by Lenz), wherein at least two of the solutions would meet the recitation, especially as Liu already teaches one such orientation.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, and 6 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.	
Nevertheless, for clarification--
At the outset, examiner is interpreting the use of the term “canal” in the remarks to mean “channel,” the use of the term “tissue” to mean “material,” the term “objection” to be “rejection”.
Furthermore, examiner notes that applicant seems to have provided arguments pages 12-23 including the use of the context of the device (such as fabric, garment, channel, etc) in the remarks, but indicated that such remarks are only directed to Claim 1 (page 23).  However, Examiner notes that amended Claim 1 Lines 2-3 do not positively claim the context, such as the channel or textile garment.  Examiner further notes that should applicant amend Claim 1 Lines 2-3 to positively recite such elements, Claim 1 will be subject to 112(b) rejections.  Claim 1 preamble specifically indicates that the invention of Claim 1 is directed only to the device, and not the context such as a channel or textile garment.  However, as Claim 5 directed to the context eventually depends on Claim 1, examiner will respond to the arguments as though they were also directed to Claim 5.
Regarding applicant’s remarks on page 11 that Liu does not teach an “angled tip,” examiner respectfully disagrees.  Oxford Languages defines the term “tip” as “the pointed or rounded end or extremity of something slender or tapering.”  As any end has an angle (furthermore, a curved end as admitted by the applicant on page 24 of the remarks “angle measurement would be tangential”), Liu meets the term under broadest reasonable interpretation.  Furthermore, inasmuch as the claims have defined the angled tip as having a rounding and a beveled profile and Liu teaches both, Liu meets the claim recitation.  As such, applicant’s remark of the extent of the rounding is not persuasive.
Similarly, regarding applicant’s remarks on page 13 that there is no presence of a beveled profile, examiner respectfully disagrees. Oxford Languages defines the term “beveled” as “having a sloping edge rather than a squared one.”  As the curve has a slope, Liu meets the term under broadest reasonable interpretation.  
As best understood, regarding applicant’s remarks on page 14 that Liu solves the invention in a manner differently than that of the current invention, in that the invention has a generic collar while Liu uses folding of two layers and suture, examiner notes that 1) the claims are product claims and not method claims, so the method of arriving at the structure is not a persuasive argument; 2) inasmuch as the claim comprises the elements, the term “comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim (Moleculon Research Corp.v.CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986)); as such, overlap and suture can still exist in the structure and meet the limitations; 3) applicant remarks may be directed to boundaries that are not in the claims; even if such boundaries were specifically disclosed in the specification, Examiner notes that the claims can be read in light of the specification to help disclose what is included within broadest reasonable interpretation of the claims, but that limitations of the specification cannot be read into the claims.  See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969), MPEP 2111; and 4) examiner notes that such an argument is not persuasive for Claim 1 as Claim 1 is directed only to the device itself.
	Similarly, as for applicant’s remarks on page 15 as to why the applicant’s invention is an improvement over seams in the industry or has additional features, similar explanation applies-- claims are “comprising” and Claim 1 is only directed to the device.
	As best understood, regarding applicant’s remarks on page 17 that the tongue is not necessarily rectangular and therefore not globally rectangular, examiner respectfully disagrees.   Examiner notes that, currently, Claim 1 does not limit the tongue to be part of the laminar body; furthermore, “globally rectangular” merely applies to the laminar body and not to the tongue, as the tongue is of the device and not of the laminar body, as the claim recites that the device comprises a laminar body and a tongue.  However, during prosecution, examiner has currently interpreted the tongue to also have a rectangular cross-section.  Examiner has previously indicated in the rejection (page 16 on 11/16/2020) that Seidensticker teaches such a recitation.  As best understood with applicant’s remarks on page 18, applicant indicates that merely because Seidensticker is sewn, it’s not obvious to modify, examiner respectfully disagrees.  Only the shape is modified, not the context or method of making, and examiner already indicated not only is a variation in shape within the level of ordinary skill in the art and not of significant patentable weight, but to do so to assist with retention in use.
	As best understood, regarding applicant’s remarks on page 19 that the hooks of Seidensticker will cause early wear of the neck and therefore the channel is diagonal but Liu is not diagonal and therefore the combination of Liu and Seidensticker is unfeasible, examiner respectfully disagrees.  First, both Liu and Seidensticker are diagonal, but even if they were not, the hooks of Seidensticker will help with retention, and one of ordinary skill would understand to balance retention with wear based on intended use.  Furthermore, barring evidence that the hooks cause early wear, the argument is not persuasive.  Even if the present invention has advantages over the prior art, the structure claimed has not differentiated the present invention from the prior art.  Furthermore, examiner again notes that the channel is not positive in Claim 1.  As aforementioned, Claims do not currently structurally differentiate from the prior art-- all other remarks are intended use and/or functional.
	Regarding applicant’s remarks on page 20 that Seidensticker is not combinable with Liu because Seidensticker’s (correction) “hooks would prevent the lancet from entering the canal,” examiner respectfully disagrees.  First, examiner again notes that the claims are product claims, not method claims.  Furthermore, even if the claims were method claims, inasmuch as Liu is folding around the device, there is no reason why the hooks would prevent the folding.  Furthermore, in regards to wear, it is desirable for retaining, which Seidensticker teaches, and based on intended use, one may care more about retention than longevity of use.
Furthermore, for clarity, examiner notes that image on page 20 is comparing the wrong ends, and should instead be as illustrated below:

    PNG
    media_image9.png
    442
    501
    media_image9.png
    Greyscale

	Furthermore, in regards to applicant’s remarks on page 21 that the tongue of the prior art is not of the same structure as the invention, examiner notes that inasmuch as the claims have described the structure, under broadest reasonable interpretation, the prior art of record teaches the tongue.  Inasmuch as this is a utility application and not a design application, the claims must differentiate by structure and not by illustration.
Furthermore, in regards to applicant’s remarks on page 22 that the pointed ends are “towards the inside of the lateral faces of the middle section”, examiner notes that such a differentiation is not in the claims.  As such, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s remarks on page 23 as to the 20° angle of the hooks, examiner again notes that applicant has not further defined the claims to differentiate that the angle measured along axes in the prior art is not the angle along axes of the invention.
Regarding applicant’s remarks on page 24 as to the 45° angle, applicant has admitted that there is an angle to be measured; such an angle, or various angles that can be illustrated, can be 45°.  Similarly as aforementioned, examiner again notes that applicant has not further defined the claims to differentiate that the angle measured along axes in the prior art is not the angle along axes of the invention.
Regarding applicant’s remarks on page 24 that “Silbert’s invention works to obtain stiffness in knitted fabrics” and “its implementation is quite detrimental to the fabric”-- as best understood, the remarks are at best indicating that Silbert does not fix the deficiencies as aforementioned for Claim 1 (for which it was not applied in 11/16/2020), or the remarks do not argue the combination but merely Silbert alone not teaching certain recitations. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Examiner further clarifies that Silbert is the primary reference being modified with a substitution of the device previously taught by Liu and Seidensticker (and now Rogers).
Finally, regarding applicant’s remarks on page 25 as to the pertinent art-- examiner respectfully disagrees that none of the references anticipate or suggest the recitations claimed; however, a rejection with all of the pertinent art illustrating how each art applies is not required and examiner is merely putting applicant on attention that such art exists and may be utilized.
	Overall, many of the aforementioned explanations can apply not only to the remarks in which they were utilized, but also to other remarks (for example: comprising language, specification not read into the claims, features on which the applicant relies are not recited in the rejected claims, features not positively claimed).  For the sake of being concise in “clear and concise,” the arguments have been put on the record and utilized at least once to show application in context (clear) but not necessarily each and every time (concise).
	To further structurally differentiate the invention from the prior art, examiner can recommend further defining axes defining the angles being measured or direction in which the pointed ends are pointed, where axes should be defined in light of the structure.  However, such suggestions are not a statement on whether such differentiation is patentable or allowable subject matter.  Examiner further notes that “axis” and “axial axis” already exist and already need further clarification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Kozlarek (US Publication 2005/0066425) directed to a stay within a collar; Kang (US Publication 2011/0067453), Park (USPN 7841214) directed to a stay within a knitted collar; Curtis (US Publication 2012/0233748) directed to a collar that can be knitted or woven; Patterson et al (US Publication 2018/0049479) directed to a woven collar; Haring (USPN 3115642) directed to a woven receiving channel;  Colon (USPN 10842200), Devito et al (USPN 3531807) directed to at least a rounding; Boos (US Publication 2008/0295218) directed to an angled tip with beveled profile and rounding; Meyer (USPN 4691389) directed to a stay with rectangular cross section.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732        
                                                                                                                                                                                                
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732